Exhibit 10.1

 

 

 

IMCLONE AND WHITE ROSE SECURITY AGREEMENT

among

SOLAR POWER, INC.

as PLEDGOR

and

CHINA DEVELOPMENT BANK CORPORATION,

as LENDER

 

 

Dated as of December 30, 2011

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page  

ARTICLE I SECURITY INTERESTS

     2   

1.1 Grant of Security Interests

     2   

1.2 Power of Attorney

     2   

ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

     2   

2.1 Necessary Filings

     2   

2.2 No Lien

     3   

2.3 Other Financing Statements

     3   

2.4 Chief Executive Office, Record Locations

     3   

2.5 Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility);  Jurisdiction of Organization; Location;
Organizational Identification Numbers; Federal Employer Identification  Number;
Changes Thereto; etc

     3   

2.6 Recourse

     4   

ARTICLE III SPECIAL PROVISIONS CONCERNING COLLECTION ACCOUNTS; CONTRACT RIGHTS
AND CERTAIN OTHER COLLATERAL

     4   

3.1 Additional Representations and Warranties

     4   

3.2 Maintenance of Records

     4   

3.3 Direction to EPC Contracting Parties; etc.

     5   

3.4 Modification of Terms; etc.

     5   

3.5 Collection

     5   

3.6 Pledgor Remains Liable Under the EPC Contracts

     6   

3.7 Collection Account

     6   

3.8 Notices and Acknowledgement

     6   

3.9 Further Actions

     6   

ARTICLE IV PROVISIONS CONCERNING ALL COLLATERAL

     6   

4.1 Protection of Lender’s Security

     6   

4.2 Assignment of Insurances

     7   

4.3 Additional Information

     7   

4.4 Further Actions

     7   

4.5 Financing Statements

     7   

ARTICLE V REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

     7   

5.1 Remedies; Obtaining the Collateral Upon Default

     7   

5.2 Waiver of Claims

     8   

5.3 Application of Proceeds

     8   

5.4 Remedies Cumulative

     9   



--------------------------------------------------------------------------------

5.5 Discontinuance of Proceedings

     9   

5.6 Confidentiality

     9   

ARTICLE VI INDEMNITY

     10   

6.1 Indemnity

     10   

6.2 Indemnity Obligations Secured by Collateral; Survival

     11   

ARTICLE VII DEFINITIONS

     11   

ARTICLE VIII MISCELLANEOUS

     13   

8.1 Notices

     13   

8.2 Waiver; Amendment

     13   

8.3 Obligations Absolute

     13   

8.4 Successors and Assigns

     13   

8.5 Headings Descriptive

     14   

8.6 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

     14   

8.7 Pledgor’s Duties

     15   

8.8 Termination

     15   

8.9 Counterparts

     15   

8.10 Severability

     15   

 

ANNEX A

   Schedule of Chief Executive Offices Address(es) of Chief Executive Office

ANNEX B

   Schedule of Legal Names, Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility), Jurisdiction of Organization,
Location and Organizational Identification Numbers

ANNEX C

   Schedule of Collection Accounts

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of December 30, 2011, made by Solar Power, Inc.,
as pledgor (the “Pledgor”), in favor of China Development Bank Corporation,
acting through its Jiangxi Branch, as lender (the “Lender”). Certain capitalized
terms as used herein are defined in Article VII hereof. Except as otherwise
defined herein, all capitalized terms used herein and defined in each Facility
Agreement (as defined below) shall be used herein as therein defined.

RECITALS

A. WHEREAS, the SPI Solar New Jersey, Inc. (the “Borrower”) as borrower and the
Lender have entered into a facility agreement relating to EPC financing in
respect of the ImClone Solar Power Project, dated as of December 30, 2011 (as
amended, modified, restated and/or supplemented from time to time, the “ImClone
Facility Agreement”), providing for the making of US$15,600,000 and
RMB77,850,000 term loan facility to the Borrower;

B. WHEREAS, the Borrower and the Lender have entered into a facility agreement
relating to White Rose financing in respect of the White Rose Solar Power
Project, dated as of December 30, 2011 (as amended, modified, restated and/or
supplemented from time to time, the “White Rose Facility Agreement”, and
together with the ImClone Facility Agreement, collectively referred to as the
“Facility Agreements” and each a “Facility Agreement”), providing for the making
of US$3,600,000 and RMB72,150,000 term loan facility to the Borrower;

C. WHEREAS, the Borrower is wholly-owned by the Pledgor.

D. WHEREAS, execution and delivery by the Pledgor of this Agreement is one of
the conditions to the Lender’s obligation to make Loans to the Borrower under
the each Facility Agreement.

E. WHEREAS, the Pledgor will obtain benefits from the incurrence of the Loans by
the Borrower and accordingly, the Pledgor desires to enter into this Agreement
to provide a Security Interest over the Collateral (as defined below) for the
Lender, in order to satisfy the condition described in the preceding paragraph
and to induce the Lender to make Loans to the Borrower.

NOW THEREFORE, in consideration of the foregoing and other benefits accruing to
the Pledgor, the receipt and sufficiency of which are hereby acknowledged, the
Pledgor hereby makes the following representations and warranties to the Lender
and hereby covenants and agrees with the Lender as follows:



--------------------------------------------------------------------------------

ARTICLE I

SECURITY INTERESTS

1.1 Grant of Security Interests. (a) As security for the prompt and complete
payment and performance when due of all of the Secured Obligations, the Pledgor
hereby assigns and transfers unto the Lender, and hereby pledges and grants to
the Lender a continuing Security Interest in all of the right, title and
interest of the Pledgor in, to and under all of the following property (and all
rights therein) of the Pledgor, or in which or to which the Pledgor has any
rights, in each case whether now existing or hereafter from time to time
acquired:

(i) the Collection Accounts;

(ii) the EPC Contracts, together with all Contract Rights arising thereunder;

(iii) all Supporting Obligations in respect of any of the foregoing; and

(iv) all Proceeds and products of any and all of the foregoing

(all of the above, the “Collateral”).

(b) The Security Interest of the Lender under this Agreement extends to all
Collateral which the Pledgor may acquire, or with respect to which the Pledgor
may obtain rights, at any time during the term of this Agreement.

1.2 Power of Attorney. The Pledgor hereby constitutes and appoints the Lender
its true and lawful attorney in fact, irrevocably, with full power after the
occurrence of and during the continuance of an Event of Default (in the name of
the Pledgor or otherwise) to act, require, demand, receive, compound and give
acquittance for any and all moneys and claims for moneys due or to become due to
the Pledgor under or arising out of the Collateral, to endorse any checks or
other instruments or orders in connection therewith and to file any claims or
take any action or institute any proceedings which the Lender may deem to be
necessary or advisable to protect its interests, which appointment as attorney
is coupled with an interest.

ARTICLE II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

The Pledgor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

2.1 Necessary Filings. All filings, registrations, recordings and other actions
necessary or appropriate to create, preserve and perfect the Security Interest
granted by the Pledgor to the Lender hereby in respect of the Collateral have
been accomplished and the Security Interest granted to the Lender pursuant to
this Agreement in and to the Collateral creates a valid and, together with all
such filings, registrations, recordings and other actions, a perfected Security
Interest therein prior to the rights of all other persons therein and subject to
no other

 

2



--------------------------------------------------------------------------------

Security Interest and is entitled to all the rights, priorities and benefits
afforded by the UCC or other relevant law as enacted in any relevant
jurisdiction to perfected Security Interests, in each case to the extent that
the Collateral consists of the type of property in which a Security Interest may
be perfected by possession or control (within the meaning of the UCC as in
effect on the date hereof in the State of New York), by filing a financing
statement under the UCC as enacted in any relevant jurisdiction.

2.2 No Lien. The Pledgor is, and as to all Collateral acquired by it from time
to time after the date hereof the Pledgor will be, the owner of all Collateral
free from any Security Interest or other right, title or interest of any person,
and the Pledgor shall defend the Collateral against all claims and demands of
all persons at any time claiming the same or any interest therein adverse to the
Lender.

2.3 Other Financing Statements. As of the date hereof, there is no financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) covering or purporting to cover any interest of any kind in
the Collateral, and prior to the end of the Security Period, the Pledgor will
not execute or authorize to be filed in any public office any financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) or statements relating to the Collateral, except financing
statements filed or to be filed in respect of and covering the Security
Interests granted hereby by the Pledgor.

2.4 Chief Executive Office, Record Locations. The chief executive office of the
Pledgor is, on the date of this Agreement, located at the address indicated on
Annex A. During the period of the four calendar months preceding the date of
this Agreement, the chief executive office of the Pledgor has not been located
at any address other than that indicated on Annex A in accordance with the
immediately preceding sentence, unless each such other address is also indicated
on Annex A hereto for the Pledgor.

2.5 Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Federal Employer Identification Number;
Changes Thereto; etc. The exact legal name of the Pledgor, the type of
organization of the Pledgor, whether or not the Pledgor is a Registered
Organization, the jurisdiction of organization of the Pledgor, the Pledgor’s
Location, the organizational identification number (if any) of the Pledgor, the
Federal Employer Identification Number (if any), and whether or not the Pledgor
is a Transmitting Utility, is listed on Annex B. The Pledgor shall not change
its legal name, its type of organization, its status as a Registered
Organization (in the case of a Registered Organization), its status as a
Transmitting Utility or as a person which is not a Transmitting Utility, as the
case may be, its jurisdiction of organization, its Location, or its
organizational identification number (if any) from that used on Annex B hereto,
except that any such changes shall be permitted (so long as not in violation of
the applicable requirements of the Finance Documents and so long as same do not
involve (x) a Registered Organization ceasing to constitute the same or (y) the
Pledgor changing its jurisdiction of organization or Location from the United
States or a State thereof to a jurisdiction of organization or Location, as the
case may be, outside the United States or a State thereof) if (i) it shall have
given to the Lender not less than fifteen (15) days’ prior written notice of
each change to the information listed on Annex B (as adjusted for any subsequent
changes thereto previously made in accordance with this sentence), together with
a

 

3



--------------------------------------------------------------------------------

supplement to Annex B which shall correct all information contained therein for
the Pledgor, and (ii) in connection with the respective change or changes, it
shall have taken all action reasonably requested by the Lender to maintain the
Security Interests of the Lender in the Collateral intended to be granted hereby
at all times fully perfected and in full force and effect. In addition, to the
extent that the Pledgor does not have an organizational identification number on
the date hereof and later obtains one, the Pledgor shall promptly thereafter
notify the Lender of such organizational identification number and shall take
all actions reasonably satisfactory to the Lender to the extent necessary to
maintain the Security Interest of the Lender in the Collateral intended to be
granted hereby fully perfected and in full force and effect.

2.6 Recourse. This Agreement is made with full recourse to the Pledgor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of the Pledgor contained herein, in the Finance Documents
and otherwise in writing in connection herewith or therewith.

ARTICLE III

SPECIAL PROVISIONS CONCERNING THE COLLECTION ACCOUNTS; CONTRACT  RIGHTS AND
CERTAIN OTHER COLLATERAL

3.1 Additional Representations and Warranties. The Pledgor represents and
warrants that the EPC Contracts, and all records, papers and documents relating
thereto (if any) are genuine and what they purport to be, and that all papers
and documents (if any) relating thereto (i) will, to the knowledge of the
Pledgor, represent the genuine, legal, valid and binding obligations of the
obligors evidencing indebtedness unpaid and owed by the obligors arising out of
the performance of labor or services or the sale or lease and delivery of the
merchandise listed therein, or both, (ii) will be the only original writings
evidencing and embodying such obligations of the obligors named therein (other
than copies created for general accounting purposes), (iii) will, to the
knowledge of the Pledgor, evidence true and valid obligations, enforceable in
accordance with their respective terms, and (iv) will be in compliance and will
conform in all material respects with all applicable federal, state and local
laws and applicable laws of any relevant foreign jurisdiction.

3.2 Maintenance of Records. The Pledgor will keep and maintain at its own cost
and expense accurate records of the Collection Accounts and the EPC Contracts,
including, but not limited to, originals of all documentation (including the EPC
Contracts) with respect thereto, records of all payments received, all credits
granted thereon, all merchandise returned and all other dealings therewith, and
the Pledgor will make the same available on the Pledgor’s premises to the Lender
for inspection, at the Pledgor’s own cost and expense, at any and all reasonable
times upon prior notice to the Pledgor and otherwise in accordance with the each
Facility Agreement. Upon the occurrence and during the continuance of an Event
of Default and at the request of the Lender, the Pledgor shall, at its own cost
and expense, deliver all tangible evidence of the Collection Accounts and
Contract Rights (including, without limitation, all documents evidencing the
Collection Accounts and the EPC Contracts) and such books and records to the
Lender or to its representatives (copies of which evidence and books and records
may be retained by the Pledgor). Upon the occurrence and during the continuance
of an Event of Default and if the Lender so directs, the Pledgor shall legend,
in form and manner satisfactory to the Lender,

 

4



--------------------------------------------------------------------------------

the Collection Accounts and the EPC Contracts, as well as books, records and
documents (if any) of the Pledgor evidencing or pertaining to the Collection
Accounts and the EPC Contracts with an appropriate reference to the fact that
the Collection Accounts and the EPC Contracts have been assigned to the Lender
and that the Lender has a Security Interest therein.

3.3 Direction to EPC Contracting Parties; etc. The Pledgor agrees (x) to cause
all payments on account of the EPC Contracts to be made directly to the
Collection Accounts, (y) that the Lender may, at its option, directly notify the
obligors under the EPC Contracts to make payments with respect thereto as
provided in the preceding clause (x), and (z) that the Lender may enforce
collection of the EPC Contracts and may adjust, settle or compromise the amount
of payment thereof, in the same manner and to the same extent as the Pledgor.
Without notice to or assent by the Pledgor, the Lender may, upon the occurrence
and during the continuance of an Event of Default, apply any or all amounts then
in, or thereafter deposited in, the Collection Accounts toward the payment of
the Secured Obligations in the manner provided in Section 5.3 of this Agreement.
The reasonable costs and expenses of collection (including reasonable attorneys’
fees), whether incurred by the Pledgor or the Lender, shall be borne by the
Pledgor. The Lender shall deliver a copy of each notice referred to in the
preceding clause (y) to the Pledgor, provided that (x) the failure by the Lender
to so notify the Pledgor shall not affect the effectiveness of such notice or
the other rights of the Lender created by this Section 3.3 and (y) no such
notice shall be required if an Event of Default of the type described in Clause
22.1 (Non-payment) of each Facility Agreement has occurred and is continuing.

3.4 Modification of Terms; etc. Except in accordance with the Pledgor’s ordinary
course of business and consistent with reasonable business judgment or as
permitted by Section 3.5, the Pledgor shall not rescind or cancel any
indebtedness evidenced under the EPC Contracts, or modify any material term
thereof or make any material adjustment with respect thereto, or extend or renew
the same, or compromise or settle any material dispute, claim, suit or legal
proceeding relating thereto, or sell the EPC Contracts, or interest therein,
without the prior written consent of the Lender. The Pledgor shall not do
anything to impair the rights of the Lender in the EPC Contracts.

3.5 Collection. The Pledgor shall endeavor in accordance with reasonable
business practices to cause to be collected from the obligors under the EPC
Contracts, as and when due (including, without limitation, amounts which are
delinquent, such amounts to be collected in accordance with generally accepted
lawful collection procedures) any and all amounts owing on account of the EPC
Contracts, and apply forthwith upon receipt thereof all such amounts as are so
collected to the outstanding balance under the EPC Contracts. Except as
otherwise directed by the Lender after the occurrence and during the
continuation of an Event of Default, the Pledgor may allow in the ordinary
course of business as adjustments to amounts owing under the EPC Contracts
(i) an extension or renewal of the time or times of payment, or settlement for
less than the total unpaid balance, which the Pledgor finds appropriate in
accordance with reasonable business judgment and (ii) a refund or credit due as
a result of returned or damaged merchandise or improperly performed services or
for other reasons which the Pledgor finds appropriate in accordance with
reasonable business judgment. The reasonable costs and expenses (including,
without limitation, attorneys’ fees) of collection, whether incurred by the
Pledgor or the Lender, shall be borne by the Pledgor.

 

5



--------------------------------------------------------------------------------

3.6 Pledgor Remains Liable Under the EPC Contracts. Anything herein to the
contrary notwithstanding, the Pledgor shall remain liable under the EPC
Contracts to observe and perform all of the conditions and obligations to be
observed and performed by them thereunder, all in accordance with and pursuant
to the terms and provisions of the EPC Contracts. The Lender shall not have any
obligation or liability under the EPC Contracts by reason of or arising out of
this Agreement or the receipt by the Lender of any payment relating to the EPC
Contracts pursuant hereto, nor shall the Lender be obligated in any manner to
perform any of the obligations of the Pledgor under or pursuant to the EPC
Contracts, to make any payment, to make any inquiry as to the nature or the
sufficiency of any performance by any party under the EPC Contracts, to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to them or to which they
may be entitled at any time or times.

3.7 Collection Accounts. (a) Within one hundred and twenty (120) days from the
date of this Agreement, the Pledgor shall deliver to the Lender an account
control agreement in form and substance satisfactory to the Lender with respect
to the Collection Accounts, duly executed by the Borrower, the Lender and the
Account Bank.

(b) Details of the Collection Accounts are set forth in Annex C.

3.8 Notice and acknowledgement. (a) The Pledgor shall promptly and in any event
within thirty (30) days upon execution of this Assignment, give written notice
in respect of the pledge over the Receivables made under this Assignment to the
counterparties to each the EPC Contract in a form in the Agreed Form, and
provide copies to the Lender with evidence of delivery and receipt.

(b) The Pledgor shall procure that the counterparties to each EPC Contract
acknowledges receipt of the relevant notice as referred to in paragraph
(a) above in the Agreed Form within ninety (90) days upon execution of this
Assignment.

3.9 Further Actions. The Pledgor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Lender from time to time such
vouchers, invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps, including any and all actions as may be
necessary or required under the Federal Assignment of Claims Act, relating to
the Collection Accounts, the EPC Contracts and other property or rights covered
by the Security Interest hereby granted, as the Lender may reasonably require.

ARTICLE IV

PROVISIONS CONCERNING ALL COLLATERAL

4.1 Protection of Lender’s Security. Except as otherwise permitted by the
Finance Documents, the Pledgor will do nothing to impair the rights of the
Lender in the Collateral. The Pledgor assumes all liability and responsibility
in connection with the Collateral acquired by it and the liability of the
Pledgor to pay the Secured Obligations shall in no way be affected or diminished
by reason of the fact that such Collateral may be for any reason whatsoever
unavailable to the Pledgor.

 

6



--------------------------------------------------------------------------------

4.2 Assignment of insurances. Within fifteen (15) Business Days following the
date of this agreement, the insurance policies on or in relation to the Project
Assets (as defined in each Facility Agreement) shall be assigned by the Pledgor
to and in favour of the Lender as additional assured.

4.3 Additional Information. The Pledgor will, at its own expense, from time to
time upon the reasonable request of the Lender, promptly (and in any event
within ten (10) days after its receipt of the respective request) furnish to the
Lender such information with respect to the Collateral as may be requested by
the Lender.

4.4 Further Actions. The Pledgor will, at its own expense and upon the request
of the Lender, make, execute, endorse, acknowledge, file and/or deliver to the
Lender from time to time all such further documents, agreements, mortgages,
deeds, lists, descriptions and designations of its Collateral, warehouse
receipts, receipts in the nature of warehouse receipts, bills of lading,
documents of title, vouchers, invoices, schedules, confirmatory assignments,
conveyances, financing statements, transfer endorsements, certificates, reports
and other assurances or instruments and take such all further steps or actions
relating to the Collateral and other property or rights covered by the Security
Interest hereby granted, which the Lender deems reasonably appropriate or
advisable to grant, perfect, preserve or protect its Security Interest created
or intended to be created hereunder.

4.5 Financing Statements. The Pledgor agrees to execute and deliver to the
Lender such financing statements, in form reasonably acceptable to the Lender,
as the Lender may from time to time reasonably request or as are reasonably
necessary or desirable in the opinion of the Lender to establish and maintain a
valid, enforceable, perfected Security Interest in the Collateral as provided
herein and the other rights and security contemplated hereby. The Pledgor will
pay any applicable filing fees, recordation taxes and related expenses relating
to its Collateral. The Pledgor hereby authorizes the Lender to file any such
financing statements without the signature of the Pledgor where permitted by
law.

ARTICLE V

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

5.1 Remedies; Obtaining the Collateral Upon Default. The Pledgor agrees that, if
any Event of Default shall have occurred and be continuing, then and in every
such case, the Lender, in addition to any rights now or hereafter existing under
applicable law and under the other provisions of this Agreement, shall have all
rights as a secured creditor under any UCC, and such additional rights and
remedies to which a secured creditor is entitled under the laws in effect in all
relevant jurisdictions and may:

(i) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the EPC Contracts) constituting the
Collateral to make any payment required by the terms of such agreement,
instrument or other obligation directly to the Lender and may exercise any and
all remedies of the Pledgor in respect of such Collateral;

 

7



--------------------------------------------------------------------------------

(ii) instruct the Account Bank to transfer all monies, securities and
instruments held by the Account Bank to a bank account notified by the Lender to
the Account Bank;

(iii) sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof, or direct the Pledgor to sell, assign or otherwise liquidate any
or all of the Collateral or any part thereof, and, in each case, take possession
of the proceeds of any such sale or liquidation;

(iv) apply any monies constituting the Collateral or proceeds thereof in
accordance with the provisions of Section 5.3; and

(v) take any other action as specified in clauses (1) through (5), inclusive, of
Section 9-607 of the UCC;

it being understood that the Pledgor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Lender shall be entitled to a decree
requiring specific performance by the Pledgor of said obligation.

5.2 Waiver of Claims. Except as otherwise provided in this Agreement, THE
PLEDGOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE LENDER’S TAKING POSSESSION OR THE
LENDER’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION,
ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES, and
the Pledgor hereby further waives, to the extent permitted by law all rights of
redemption, appraisement, valuation, stay, extension or moratorium now or
hereafter in force under any applicable law in order to prevent or delay the
enforcement of this Agreement or the absolute sale of the Collateral or any
portion thereof, and the Pledgor, for itself and all who may claim under it,
insofar as it or they now or hereafter lawfully may, hereby waives the benefit
of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the Pledgor therein and thereto, and
shall be a perpetual bar both at law and in equity against the Pledgor and
against any and all persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
the Pledgor.

5.3 Application of Proceeds. All monies collected by the Lender upon any sale or
other disposition of the Collateral pursuant to the terms of this Agreement,
together with all other monies received by the Lender hereunder, shall be
applied:

(a) in a manner as contemplated in Clause 25 (Payment Mechanics) of the ImClone
Facility Agreement, in the event that the Lender becomes entitled to enforce its
rights in respect of the Collateral pursuant to Section 5.1 as a result of
occurrence and continuation of an Event of Default under and as defined in the
ImClone Facility Agreement;

 

8



--------------------------------------------------------------------------------

(b) in a manner as contemplated in Clause 25 (Payment Mechanics) of the White
Rose Facility Agreement, in the event that the Lender becomes entitled to
enforce its rights in respect of the Collateral pursuant to Section 5.1 as a
result of occurrence and continuation of an Event of Default under and as
defined in the White Rose Facility Agreement;

(c) towards repayment of the Secured Obligations on a pro rata basis in the
event that there is occurrence and continuation of an Event of Default under and
as defined in each Facility Agreement (and in each case in accordance with
paragraphs (a) and (b) above).

5.4 Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Lender shall be in addition to every other right,
power and remedy specifically given to the Lender under this Agreement, the
other Finance Documents or now or hereafter existing at law, in equity or by
statute and each and every right, power and remedy whether specifically herein
given or otherwise existing may be exercised from time to time or simultaneously
and as often and in such order as may be deemed expedient by the Lender. All
such rights, powers and remedies shall be cumulative and the exercise or the
beginning of the exercise of one shall not be deemed a waiver of the right to
exercise any other or others. No delay or omission of the Lender in the exercise
of any such right, power or remedy and no renewal or extension of any of the
Secured Obligations shall impair any such right, power or remedy or shall be
construed to be a waiver of any Default or Event of Default or an acquiescence
thereof. No notice to or demand on the Pledgor in any case shall entitle it to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of any of the rights of the Lender to any other or further
action in any circumstances without notice or demand. In the event that the
Lender shall bring any suit to enforce any of its rights hereunder and shall be
entitled to judgment, then in such suit the Lender may recover reasonable
expenses, including attorneys’ fees, and the amounts thereof shall be included
in such judgment.

5.5 Discontinuance of Proceedings. In case the Lender shall have instituted any
proceeding to enforce any right, power or remedy under this Agreement, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Lender, then and in every such case the
Pledgor, the Lender and each holder of any of the Secured Obligations shall be
restored to their former positions and rights hereunder with respect to the
Collateral subject to the Security Interest created under this Agreement, and
all rights, remedies and powers of the Lender shall continue as if no such
proceeding had been instituted.

5.6 Confidentiality. In the event of any proceeding for the collection or
enforcement of any Collateral pursuant to this Agreement after an Event of
Default shall have occurred and be continuing, if any Collateral is subject to
any confidentiality agreements enforceable by any third party, the Pledgor shall
use all reasonable efforts to obtain consent from such third party so that any
confidential information relating to such Collateral may be disclosed to the
Lender as part of such collection or enforcement, and the Lender will refrain or
delay such collection or enforcement until such consent is obtained, provided
that such confidentiality agreement shall not in any way affect the grant of
Security Interest over such Collateral pursuant to Section 1.1 hereto.

 

9



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNITY

6.1 Indemnity. (a) The Pledgor agrees to indemnify, reimburse and hold the
Lender and its successors, assigns, employees, affiliates and agents
(hereinafter in this Section 6.1 referred to individually as “Indemnitee,” and
collectively as “Indemnitees”) harmless from and against any and all
liabilities, obligations, damages, injuries, penalties, claims, demands,
actions, suits, judgments, losses and any and all costs, expenses or
disbursements (including attorneys’ fees and expenses) (for the purposes of this
Section 6.1 the foregoing are collectively called “expenses”) of whatsoever kind
and nature imposed on, asserted against or incurred by any of the Indemnitees in
any way relating to or arising out of this Agreement, any other Finance Document
or any other document executed in connection herewith or therewith or the
enforcement of any of the terms of, or the preservation of any rights under any
thereof, or in any way relating to or arising out of the Collateral, the
violation of the laws of any country, state or other governmental body or unit,
any tort, or contract claim; provided that no Indemnitee shall be indemnified
pursuant to this Section 6.1(a) for losses, damages or liabilities to the extent
caused by the gross negligence or willful misconduct of such Indemnitee (as
determined by a court of competent jurisdiction in a final and non-appealable
decision). The Pledgor agrees that upon written notice by any Indemnitee of the
assertion of such a liability, obligation, damages, injuries, penalty, claim,
demand, action, suit or judgment, the Pledgor shall assume full responsibility
for the defense thereof. Each Indemnitee shall promptly notify the Pledgor of
any such assertion of which such Indemnitee has knowledge.

(b) Without limiting the application of Section 6.1(a) hereof, the Pledgor
agrees, to pay or reimburse the Lender for any and all reasonable fees, costs
and expenses of whatever kind or nature incurred in connection with the
creation, preservation or protection of the Lender’s liens on, and Security
Interest in, the Collateral, including, without limitation, all fees and taxes
in connection with the recording or filing of instruments and documents in
public offices, payment or discharge of any taxes or liens upon or in respect of
the Collateral and all other fees, costs and expenses in connection with
protecting, maintaining or preserving the Collateral and the Lender’s interest
therein, whether through judicial proceedings or otherwise, or in defending or
prosecuting any actions, suits or proceedings arising out of or relating to the
Collateral.

(c) Without limiting the application of Section 6.1(a) or (b) hereof, the
Pledgor agrees to pay, indemnify and hold each Indemnitee harmless from and
against any loss, costs, damages and expenses which such Indemnitee may suffer,
expend or incur in consequence of or growing out of any misrepresentation by the
Pledgor in this Agreement or in any writing contemplated by or made or delivered
pursuant to or in connection with this Agreement.

(d) If and to the extent that the obligations of the Pledgor under this
Section 6.1 are unenforceable for any reason, the Pledgor hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under applicable law.

 

10



--------------------------------------------------------------------------------

6.2 Indemnity Obligations Secured by Collateral; Survival. Any amounts paid by
any Indemnitee as to which such Indemnitee has the right to reimbursement shall
constitute the Secured Obligations secured by the Collateral. The indemnity
obligations of the Pledgor contained in this Article VI shall continue in full
force and effect notwithstanding the full payment of all of the other Secured
Obligations and notwithstanding the full payment of all the Secured Obligations
under each Facility Agreement and notwithstanding the discharge thereof and
after the end of the Security Period.

ARTICLE VII

DEFINITIONS

The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

“Agreement” shall mean this Security Agreement, as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.

“Borrower” shall have the meaning provided in the recitals of this Agreement.

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

“Contract Rights” shall mean all rights and interest of the Pledgor under each
EPC Contract, including, without limitation, (i) any and all rights to receive
and demand payments under the EPC Contracts, (ii) any and all rights to receive
and compel performance under the EPC Contracts, and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with the EPC Contracts.

“EPC Contract” shall mean the EPC Contract as defined in either Facility
Agreement (as it may be amended, supplemented or otherwise modified from time to
time), and the “EPC Contracts” shall mean the EPC Contracts under the Facility
Agreements.

“Event of Default” shall mean any Event of Default under, and as defined in, the
Facility Agreement and shall in any event include, without limitation, any
payment default on any of the Secured Obligations after the expiration of any
applicable grace period.

“Facility Agreement” shall have the meaning provided in the recitals of this
Agreement.

“Indemnitee” shall have the meaning provided in Section 6.1(a) of this
Agreement.

“Lender” shall have the meaning set forth in the first paragraph hereof.

 

11



--------------------------------------------------------------------------------

“Location” of the Pledgor, shall mean the Pledgor’s “location” as determined
pursuant to Section 9-307 of the UCC.

“Proceeds” shall mean all “proceeds” as such term is defined in the UCC as in
effect in the State of New York on the date hereof and, in any event, shall also
include, but not be limited to, (i) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to the Lender or the Pledgor from time
to time with respect to any of the Collateral, (ii) any and all payments (in any
form whatsoever) made or due and payable to the Pledgor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any governmental authority
(or any person acting under color of governmental authority), and (iii) any and
all other amounts from time to time paid or payable under or in connection with
any of the Collateral.

“Registered Organization” shall have the meaning provided in the UCC as in
effect in the State of New York.

“Secured Obligations” shall mean any and all obligations, whether present,
future, actual or contingent, of an Obligor to pay all sums in principal,
interest or otherwise (including any fees, commissions, expenses or
indemnification of any nature whatsoever), due or that may be due (including
further to acceleration) by an Obligor to the Lender under or in connection with
each Finance Documents under and as defined in each Facility Agreement,
including in each case in connection with the termination or cancellation,
annulment or invalidity thereof.

“Security Interest” shall mean any mortgage, pledge, lien, charge, assignment,
hypothecation, security interest or encumbrance of any kind, or any other
agreement or arrangement having a similar effect including, without limitation,
a lien or retention of title arrangement of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Security Period” shall mean the period beginning on the date hereof and ending
on the date of the unconditional and irrevocable satisfaction in full of all the
Secured Obligations.

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the UCC as in effect on the date hereof in the State of New York, now
or hereafter owned by the Pledgor, or in which the Pledgor has any rights, and,
in any event, shall include, but shall not be limited to all of the Pledgor’s
rights in any secondary obligation that supports the payment or performance of,
and all security for the Collection Accounts and/or the EPC Contracts.

“Transmitting Utility” shall have the meaning given such term in
Section 9-102(a)(80) of the UCC.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

 

12



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

8.1 Notices. The addresses, and facsimile numbers of the Pledgor and the Lender
for all notices or communications required to be given by one party to the other
party under or in connection with this Agreement are as follows:

 

  (a) the address and facsimile number of the Lender are:

China Development Bank Corporation, Jiangxi Branch

No. 68 Zhongshanxi Road

Nanchang, Jiangxi, PRC

Attention:                     Mr. Liu Bin

Telephone number:     +86 791 8659 2484

Facsimile number:      +86 791 8659 2403

 

  (b) the address and facsimile number of the Pledgor are:

Solar Power, Inc.

2240 Douglas Blvd, Suite 200

Roseville, California 95661

Attention:                     Mr. Robert Wood

Telephone number:     +1 916 770-8100

Facsimile number:      +1 916 770-8100

8.2 Waiver; Amendment. Except as provided in Section 8.8, none of the terms and
conditions of this Agreement may be changed, waived, modified or varied in any
manner whatsoever unless in writing duly signed by the Pledgor and the Lender.

8.3 Obligations Absolute. The obligations of the Pledgor hereunder shall remain
in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of the Pledgor; (b) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Agreement or any other Finance Document; or (c) any amendment
to or modification of any Finance Document or any security for any of the
Secured Obligations; whether or not the Pledgor shall have notice or knowledge
of any of the foregoing.

8.4 Successors and Assigns. This Agreement shall create a continuing Security
Interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 8.8, (ii) be
binding upon the Pledgor, its successors and assigns; provided, however, that
the Pledgor shall not assign any of its rights or obligations hereunder without
the prior written consent of the Lender, and (iii) inure, together with the
rights and remedies of the Lender hereunder, to the benefit of the Lender and
its respective successors, transferees and assigns. All agreements, statements,
representations and warranties made by the

 

13



--------------------------------------------------------------------------------

Pledgor herein or in any certificate or other instrument delivered by the
Pledgor or on its behalf under this Agreement shall be considered to have been
relied upon by the Lender and shall survive the execution and delivery of this
Agreement and the other Finance Documents regardless of any investigation made
by the Lender.

8.5 Headings Descriptive. The headings of the several sections of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

8.6 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial. (a)
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
FINANCE DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE PLEDGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. THE PLEDGOR HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK JURISDICTION OVER THE PLEDGOR, AND
AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER FINANCE DOCUMENT BROUGHT IN ANY OF THE AFORESAID
COURTS THAT ANY SUCH COURT LACKS JURISDICTION OVER THE PLEDGOR. THE PLEDGOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY THE PLEDGOR AT
ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 8.1 ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. THE PLEDGOR HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER FINANCE DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE LENDER
UNDER THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE PLEDGOR IN ANY OTHER
JURISDICTION.

(b) THE PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
FINANCE DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND
HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

 

14



--------------------------------------------------------------------------------

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER FINANCE DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

8.7 Pledgor’s Duties. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that the Pledgor shall remain liable to perform all of
the obligations, if any, assumed by it with respect to the Collateral and the
Lender shall not have any obligations or liabilities with respect to any
Collateral by reason of or arising out of this Agreement, nor shall the Lender
be required or obligated in any manner to perform or fulfill any of the
obligations of the Pledgor under or with respect to any Collateral.

8.8 Termination. (a) At the end of the Security Period, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation in Section 6.1 hereof, shall survive such termination) and the
Lender, at the request and expense of the Pledgor, will promptly execute and
deliver to the Pledgor a proper instrument or instruments (including UCC
termination statements on form UCC-3) acknowledging the satisfaction and
termination of this Agreement, and will duly assign, transfer and deliver to the
Pledgor (without recourse and without any representation or warranty) such of
the Collateral as may be in the possession of the Lender and as has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement.

(b) At any time that the Pledgor desires that the Lender take any action to
acknowledge or give effect to any release of Collateral pursuant to the
foregoing Section 8.8(a), the Pledgor shall deliver to the Lender a certificate
signed by a principal executive officer of the Pledgor stating that the release
of the respective Collateral is permitted pursuant to such Section 8.8(a). If
reasonably requested by the Lender (although the Lender shall have no obligation
to make such request), the Pledgor shall furnish appropriate legal opinions
(from counsel, reasonably acceptable to the Lender) to the effect set forth in
this Section 8.8(b).

8.9 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Pledgor and the Lender.

8.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[Remainder of this page intentionally left blank; signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

 

SOLAR POWER, INC. as the Pledgor By:   /s/    Jeffrey Olyniec   Name: Jeffrey
Olyniec   Title: Executive Vice President

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

Accepted and Agreed to:

CHINA DEVELOPMENT BANK

CORPORATION

as Lender By:   /s/    Liu Bin   Name: Liu Bin   Title:

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ANNEX A

to

SECURITY AGREEMENT

SCHEDULE OF CHIEF EXECUTIVE OFFICES

Address(es) of Chief Executive Office

2240 Douglas Blvd., Suite 200, Roseville, CA 95661



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION

(AND WHETHER A REGISTERED ORGANIZATION AND/OR

A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,

ORGANIZATIONAL IDENTIFICATION NUMBERS,

AND FEDERAL EMPLOYER IDENTIFICATION NUMBER

 

Exact Legal

Name of The
Pledgor

  

Type of
Organization

   Registered
Organization?
(Yes/No)    Jurisdiction of
Organization    Pledgor’s
Location (for
purposes of
NY UCC
§ 9-307)    Pledgor’s
Organization
Identification
Number (or, if
it has none, so
indicate)    Pledgor’s
Federal
Employer
Identification
Number (or, if
it has none, so
indicate)    Transmitting
Utility
(Yes/No)

Solar Power,

Inc.

   Corporation    Yes.    State of
California    State of
California          No.



--------------------------------------------------------------------------------

ANNEX C

to

SECURITY AGREEMENT

Schedule of Collection Accounts

 

Name of Beneficiary

   Description of Collection Account    Account Number

Solar Power, Inc.

   ImClone US Dollars account    12020281

Solar Power, Inc.

   White Rose US Dollars account    12020290